Case 3:18-cv-02168-MAB Document 47 Filed 03/17/21 Page 1 of 2 Page ID #204




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FLAZE LAMONTE PEOPLES,                      )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-02168-MAB
                                             )
 MADISON COUNTY JAIL, ET AL.,                )
                                             )
                      Defendants.            )


                         JUDGMENT IN A CIVIL CASE


DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on

February 27, 2019 (Doc. 10), Defendant Madison County Jail was DISMISSED with

prejudice. Defendants Randy Young and OSF Healthcare were also DISMISSED

without prejudice (Doc. 10, p. 7).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order

entered on March 17, 2021, Defendant Madhusudan Vallala’s motion for summary

judgment was GRANTED and Plaintiff’s claims against Defendant Vallala were

DISMISSED with prejudice.

       Judgment is entered in favor of Defendant Vallala and against Plaintiff Peoples.

Plaintiff shall recover nothing and this action is DISMISSED in its entirety.



       DATED: March 17, 2021




                                       Page 1 of 2
Case 3:18-cv-02168-MAB Document 47 Filed 03/17/21 Page 2 of 2 Page ID #205




                                  MARGARET M. ROBERTIE,
                                  Clerk of Court

                                  BY: /s/ Jennifer Jones
                                     Deputy Clerk


APPROVED: Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
